                       UNITED STATES BANKRUPTCY COURT

                         WESTERN DISTRICT OF LOUISIANA

                                  LAFAYETTE DIVISION

     IN RE:                                         CASE NO. 16-80162
     LOUISIANA PELLETS, INC., et al
            Debtors                                 (Jointly Administered)

                                                    CHAPTER 11

     CRAIG JALBERT,
     Chapter 11 Liquidating Trustee,
           Plaintiff

     V.                                             ADV. PROC. NO. 18-05012

     PHELPS INDUSTRIES, INC.
          Defendant


                            NOTICE OF DEFINITE HEARING

          PLEASE TAKE NOTICE that Craig Jalbert, Chapter 11 Liquidating Trustee for

 Louisiana Pellets, Inc. and German Pellets Louisiana, LLC filed a Motion for Contempt

 Due to Automatic Stay Violations and Memorandum in Support of the Motion.1

          PLEASE TAKE FURTHER NOTICE that a hearing on the Motion for Contempt

 Due to Automatic Stay Violations will be held before the Honorable Robert Kolwe, in the

 United States Bankruptcy Court for the Western District of Louisiana on August 6, 2019,

 at 10:00 a.m. at the U.S. Courthouse, 214 Jefferson Street, Suite 100, Lafayette, Louisiana,

 at which time the Court will consider and rule upon the Motion for Contempt Due to

 Automatic Stay Violations. Copies of the Motion for Contempt Due to Automatic Stay



 1
  The Trustee filed his motion in both the bankruptcy proceeding, No. 16-80162, and the adversary
 proceeding he initiated against Phelps Industries Inc., No. 18-ap-05012. The Trustee seeks only
 one hearing on the motion.




16-80162 - #837 File 07/15/19 Enter 07/15/19 18:35:36 Main Document Pg 1 of 3
 Violations and the Memorandum in Support are available through the Clerk of the United

 States Bankruptcy Court, through the Court’s website, www.lawb.uscourts.gov, or upon

 written request to the undersigned counsel.

        PLEASE TAKE FURTHER NOTICE that any response to the Motion for

 Contempt Due to Automatic Stay Violation may be in writing and filed with the Clerk of

 Court, United States Bankruptcy Court, Western District of Louisiana, U.S. Courthouse,

 214 Jefferson Street, Suite 100, Lafayette, Louisiana and served on undersigned counsel at

 least seven (7) calendar days prior to the noticed hearing date.

 Dated: July 15, 2019

                                                       Respectfully submitted,

                                                       /s/ Jason W. Burge
                                                       Brent B. Barriere, (La. Bar 2818)
                                                       Jason W. Burge (La. Bar 30420)
                                                       Rebekka C. Veith (La. Bar 36062)
                                                       FISHMAN HAYGOOD, L.L.P.
                                                       201 St. Charles Avenue, 46th Floor
                                                       New Orleans, Louisiana 70170-4600
                                                       Telephone: (504) 586-5252
                                                       Email:
                                                       bbarriere@fishmanhaygood.com
                                                       jburge@fishmanhaygood.com
                                                       rveith@fishmanhaygood.com

                                                       Catherine E. Lasky (La. Bar 28652)
                                                       Kerry A. Murphy (La. Bar 31382)
                                                       LASKY MURPHY LLC
                                                       715 Girod Street, Suite 250
                                                       New Orleans, LA 70130
                                                       Telephone: (504) 603-1500
                                                       Facsimile: (504) 603-1503
                                                       E-mail: klasky@laskymurphy.com
                                                               kmurphy@laskymurphy.com




16-80162 - #837 File 07/15/19 Enter 07/15/19 18:35:36 Main Document Pg 2 of 3
                              CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of July, 2019, I electronically filed the

 foregoing with the Clerk of Court using the ECF system, and I e-mailed copies of the

 foregoing to counsel for Phelps Industries, Inc. at the below-listed e-mail addresses.

                                      S. Ault Hootsell
                                     Butler Snow LLP
                                  201 St. Charles Avenue
                             New Orleans, LA 70170-3310
                                      (504) 299-7700
                                   Fax : (504) 299-7701
                           Email: ault.hootsell@butlersnow.com


                                   Lemuel E. Montgomery
                                     William P. Thomas
                                     Anna Little Morris
                                      Butler Snow, LLP
                          1020 Highland Colony Pkwy, Ste 1400
                                    Ridgeland, MS 39157
                                       (601) 985-4410
                                    Fax : (601) 985-4500
                         Email: lem.montgomery@butlersnow.com
                               will.thomas@butlersnow.com
                                  anna.morris@butlersnow

                                                      s/ Jason W. Burge




16-80162 - #837 File 07/15/19 Enter 07/15/19 18:35:36 Main Document Pg 3 of 3
